



EXHIBIT 10.21




MICHELE SMOLIN


SEVERANCE AND NON-COMPETITION AGREEMENT WITH
RANPAKCORP.


This Severance and Non-Competition Agreement (this "Agreement") is entered into
between Ranpak Corp., an Ohio corporation (the"Company"), and Michele Smolin
("Executive,,.") as of this 29th day of October, 2018.


AGREEMENT:


SECTION 1. DEFINITIONS


(a)"Affiliate" means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with that specified Person. As used in this definition, "control"
(including, with its correlative meanings, "controlled by" and "under common
control with") shall mean possession, directly or indirectly, of power to direct
or cause the direction of investments, management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).


(b)
"Board'' means the Board of Directors of the Company.



(c)
"Cause" means:



(l)    Executive's (i) fraud, (ii) embezzlement, or (iii) misappropriation of
funds, in each case involving or against the Company or any of its subsidiaries
or Affiliates,


(2)    Executive's (i) commission, indictment for or conviction of any crime
which involves dishonesty or a breach of trust or (ii) commission or conviction
of any felony,


(3)    Executive's gross negligence or willful misconduct with respect to the
Company or any of its subsidiaries or Affiliates which causes material detriment
to the Company or any of its subsidiaries or Affiliates, including, without
limitation, any violation of the United States' Foreign Corrupt Practices Act of
1977, as amended,


(4)    Executive commits a material violation of the Company's Code of Conduct,
or any similar statement or policy setting forth reasonable standards for
employee conduct of which Executive had prior notice, which the Company
reasonably determines makes them no longer able or fit to fulfill their
responsibilities to the Company or any of its subsidiaries or Affiliates,


(5)    Executive, after fair and reasonable notice from the Company, fails to
fulfill their responsibilities to the Company and its subsidiaries and
Affiliates, or


(6)
Executive engages in any material breach of the terms of this Agreement.





Whether or not an event giving rise to "Cause" occurs will be determined by the
Company in its sole discretion.




--------------------------------------------------------------------------------




(d)"Competing Business" means any business which designs, distributes, provides,
or sells in-the-box packaging systems, in-the-box packaging products, or
in-the-box packaging­ related services or any other business in which the
Company or any of its subsidiaries or Affiliates is engaged as of the
Termination Date.
(e)"Code of Conduct" means the Code of Conduct approved by the Board on July 23,
2007, as amended.
(f)"Disability" means a mental or physical condition that can be expected to
result in death or that can be expected to last for a continuous period of not
less than 12 months which renders Executive unable (as determined by the Company
in good faith) to regularly perform their duties hereunder for a period of more
than six consecutive months.


(g)"Earned Bonus" means the bonus, determined based on the actual performance of
the Company for the full year in which Executive's employment terminates, that
Executive would have earned for the year in which their employment terminates
had they remained employed for the entire year, prorated based on the ratio of
the number of days during such year that Executive was employed to 365.
(h)"Good Reason" means (I) a material and continuing failure to pay to Executive
compensation and benefits that have been earned, if any, by Executive, (2) any
downward adjustment by the Company in Executive's base salary in excess of 15%,
or (3) relocation of the Employee to a location greater than 50 miles from
Concord Township, Ohio; provided, however, that, notwithstanding the foregoing,
Executive shall not have Good Reason to resign their employment unless (i) they
provide the Company with written notice of their termination of employment
within 90 days after the initial occurrence of the act purported to constitute
Good Reason, (ii) the Company has not remedied the alleged violation(s) on or
before the date of termination specified in the notice of termination (which,
for the avoidance of doubt, shall be a date not less than 30 days following the
date such notice of termination is provided), and (iii) such resignation occurs
on or prior to the second anniversary of such act.
(i)"Person" means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental entity or any
department, agency or political subdivision thereof or any other entity or
organization.


(j)"Termination Date" means the effective date of termination of Executive's
employment with the Company.


SECTION 2. TERMINATION OF EMPLOYMENT




(a)General. The Company shall have the right to terminate Executive's employment
at any time with or without Cause, and Executive shall have the right to resign
at any time with or without Good Reason. Executive shall not be required to
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking other employment or otherwise.


(b)Termination by Company without Cause or by Executive for Good Reason. If the
Company terminates Executive's employment without Cause or Executive resigns for
Good Reason, the Company shall pay Executive their earned but unpaid base salary
in accordance with the Company's standard payroll practices (and, in any event,
on or prior to March 15th of the calendar year following the calendar year in
which such termination of employment occurs). In addition, subject to Section
4(b) and subject to Executive's execution and non-revocation of a waiver and
release of claims agreement in the Company's customary form (a "Release") in
accordance with Section 4(c), the Company shall




--------------------------------------------------------------------------------




(I) pay Executive (i) 100% of their then-current annual base salary for the
9-month period following such termination payable in accordance with the
Company's standard payroll practices and subject to Section 4(c), (ii) any
earned but unpaid annual bonus for any year prior to the year of termination by
the thirtieth (30th) day following the receipt by the Board or the audit
committee thereof of audited financial statements for the applicable calendar
year, and in no event later than end of the calendar year following the calendar
year in which the services relating to such bonus were performed, and (iii)
Executive's Earned Bonus for the year of termination by the thirtieth (30th) day
following the receipt by the Board or the audit committee thereof of audited
financial statements for the applicable calendar year, and in no event later
than end of the calendar year following the calendar year in which the services
relating to such bonus were performed, each of which obligations shall remain in
effect even if Executive accepts other employment, and (B) subject to
Executive's election to receive COBRA continuation coverage (for themselves
and/or their dependents, as applicable), make any COBRA continuation coverage
premium payments (not only for Executive, but, if applicable, for Executive's
dependents), for the 6-month period following the termination of Executive's
employment or, if earlier, until Executive is eligible to be covered under
another substantially equivalent medical insurance plan by a subsequent
employer.
(c)Termination by the Company for Cause or by Executive without Good Reason. If
the Company terminates Executive's employment for Cause or Executive resigns
without Good Reason, the Company's only obligation to Executive shall be to pay
Executive their earned but unpaid base salary, if any, up to the Termination
Date. The Company shall only be obligated to make such payments and provide such
benefits under any employee benefit plan, program or policy in which Executive
was a participant as are explicitly required to be paid to Executive by the
terms of any such benefit plan, program or policy following the Termination
Date.


(d)Termination for Disability. The Company shall have the right to terminate
Executive's employment on or after the date Executive has a Disability, and such
a termination shall not be treated as a termination without Cause under this
Agreement. If Executive's employment is terminated on account of a Disability,
the Company shall:


(1)    subject to Section 4(b), pay Executive their base salary through the end
of the month in which their employment terminates as soon as practicable after
their employment terminates in accordance with the Company's standard payroll
practices (and, in any event, on or prior to March 15th of the calendar year
following the calendar year in which such termination of employment occurs),


(2)    subject to Section 4(b), pay Executive their Earned Bonus, for the year
in which such termination of employment occurs on the thirtieth (30th) day
following the receipt by the Board or the audit committee thereof of audited
financial statements for the applicable calendar year, and in no event later
than end of the calendar year following the calendar year in which the services
relating to such bonus were performed,
(3)    subject to Section 4(b), pay Executive any earned but unpaid annual bonus
for any year prior to the year of termination on the thirtieth (30th) day
following the receipt by the Board or the audit committee thereof of audited
financial statements for the applicable calendar year, and in no event later
than end of the calendar year following the calendar year in which the services
relating to such bonus were performed,
(4)    make such payments and provide such benefits as otherwise called for
under the terms of each employee benefit plan, program and policy in which
Executive was a participant; provided no payments made under Section 2(d)(l).
Section 2(d)(2) or Section 2(d)(3), shall be taken into account in computing any
payments or benefits described in this Section 2(d)(4), and




--------------------------------------------------------------------------------




(5)    subject to Executive's election to receive COBRA continuation coverage
(for themselves and/or their dependents, as applicable), make any COBRA
continuation coverage premium payments (not only for Executive, but, if
applicable, for Executive's dependents), for the 3-month period following the
termination of Executive's employment or, if earlier, until Executive is
eligible to be covered under another substantially equivalent medical insurance
plan by a subsequent employer.


(e)Death.    If Executive's employment terminates as a result of their death,
the Company shall:
(I) pay Executive their base salary through the end of the month in which their
employment terminates as soon as practicable after their employment terminates
in accordance with the Company's standard payroll practices (and, in any event,
on or prior to March I 5th of the calendar year following the calendar year in
which such termination
of employment occurs),


(2)pay Executive their Earned Bonus, for the year in which such termination of
employment occurs on the thirtieth (30th) day following the receipt by the Board
or the audit committee thereof of audited financial statements for the
applicable calendar year, and in no event later than end of the calendar year
following the calendar year in which the services relating to such bonus were
performed,


(3)pay Executive any earned but unpaid annual bonus for any year prior to the
year of termination on the thirtieth (30th) day following the receipt by the
Board or the audit committee thereof of audited financial statements for the
applicable calendar year, and in no event later than end of the calendar year
following the calendar year in which the services relating to such bonus were
performed,


(5)make such payments and provide such benefits as otherwise called for under
the terms of each employee benefit plan, program and policy in which Executive
was a participant; provided no payments made under Section 2(e)(l). Section
2(e)(2) or Section 2(e)(3) shall be taken into account in computing any payments
or benefits described in this Section 2, and


(6)subject to Executive's election to receive COBRA continuation coverage (for
themselves and/or their dependents, as applicable), make any COBRA continuation
coverage premium payments for Executive's dependents, for the 3-month period
following Executive's death or, if earlier, until such dependents are eligible
to be covered under another substantially equivalent medical insurance plan.


SECTION 3. COVENANTS BY EXECUTIVE


(a)Ranpak Property. Executive upon the termination of Executive's employment for
any reason or, if earlier, upon the Company's request shall promptly return all
"Ranpak Property" which had been entrusted or made available to Executive by the
Company, where the term "Ranpak Property" means all records, files, memoranda,
reports, price lists, customer lists, drawings, plans, sketches, keys, codes,
computer hardware and software and other property of any kind or description
prepared, used or possessed by Executive during Executive's employment by the
Company (and any duplicates of any such Property) together with any and all
information, ideas, concepts, discoveries, and inventions and the like
conceived, made, developed or acquired at any time by Executive individually or,
with others during Executive's employment which relate to the Company or its
products or services.
(b)Trade Secrets. Executive agrees that Executive shall hold in a fiduciary
capacity for the benefit of the Company and its Affiliates and shall not
directly or indirectly use or disclose, any "Trade




--------------------------------------------------------------------------------




Secret" that Executive may have acquired during the term of Executive's
employment by the Company for so long as such information remains a Trade
Secret, where the term "Trade Secret" means information, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers that (1) derives economic value, actual or potential,
from not being generally known to, and not being generally readily ascertainable
by proper means by, other persons who can obtain economic value from its
disclosure or use and (2) is the subject of reasonable efforts by the Company
and any of its Affiliates to maintain its secrecy. This Section 3(b) is intended
to provide rights to the Company and its Affiliates which are in addition to,
not in lieu of, those rights the Company and its Affiliates have under the
common law or applicable statutes for the protection of trade secrets.
(c)Confidential Information. Executive, while employed by the Company and
following the Termination Date, shall hold in a fiduciary capacity for the
benefit of the Company and its Affiliates, and shall not directly or indirectly
use or disclose, any "Confidential Information" that Executive may have acquired
(whether or not developed or compiled by Executive and whether or not Executive
is authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive's employment by the Company without the
prior written consent of the Company unless and except to the extent that such
disclosure is (1) made in the ordinary course of Executive's performance of
their duties to the Company or
(2) required by any subpoena or other legal process (in which event Executive
will give the Company prompt notice of such subpoena or other legal process in
order to permit the Companyto seek appropriate protective orders). For the
purposes of this Agreement the term "Confidential Information" means any secret,
confidential or proprietary information possessed by the Company or any of its
Affiliates, including, without limitation, Trade Secrets, customer lists,
details of client or consultant contracts, current and anticipated customer
requirements, pricing policies, price lists, market studies, business plans,
operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans (not otherwise included as a Trade Secret under this
Agreement) that has not become generally available to the public. The term
"Confidential Information" in this Section 3(c) may include, but not be limited
to, future business plans, licensing strategies, advertising campaigns,
information regarding customers, executives and independent contractors and the
terms and conditions of this Agreement. Notwithstanding the provisions of this
Section 3(c) to the contrary, Executive shall be permitted to furnish this
Agreement to a subsequent employer or prospective employer.


(d)
Non-solicitation of Customers or Employees.



(1)    Executive (i) while employed by the Company shall not, on Executive's own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise (other than the Company or one of
its Affiliates), solicit Competing Business from customers of the Company or any
of its Affiliates and (ii) during the period of twenty-four months following the
Termination Date shall not, on Executive's own behalf or on behalf of any
person, firm, partnership, association, corporation or business organization,
entity or enterprise, solicit Competing Business from customers of the Company
or any of its Affiliates with whom Executive within the twenty­ four month
period immediately preceding the Termination Date had or made contact with in
the course of Executive's employment by the Company.
(2)    Executive (i) while employed by the Company shall not, either directly or
indirectly, call on, solicit or attempt to induce any other officer, employee or
independent




--------------------------------------------------------------------------------




contractor of the Company or any of its Affiliates to terminate his or her
employment or engagement with the Company or any of its Affiliates and shall not
assist any other person or entity in such a solicitation (regardless of whether
any such officer, employee or independent contractor would commit a breach of
contract by terminating his or her employment or engagement), and (ii) during
the period of twenty-four months following the Termination Date, shall not,
either directly or indirectly, call on, solicit or attempt to induce any other
officer, employee or independent contractor of the Company or any of its
Affiliates with whom Executive had contact, knowledge of, or association in the
course of Executive's employment with the Company, as the case may be, during
the 12-month period immediately preceding Termination Date, to terminate his or
her employment or engagement with the Company or any of its Affiliates and shall
not assist any other person or entity in such a solicitation (regardless of
whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment or engagement).


(e)Non-competition Obligation. Executive, while employed by the Company and
during the period of twenty-four months following the Termination Date, will
not, for himself or on behalf of any other person, partnership, company or
corporation, directly or indirectly, acquire any financial or beneficial
interest in (except as provided in the next sentence), be employed by, or own,
manage, operate or control any entity which is primarily engaged in a Competing
Business. Notwithstanding the preceding sentence, Executive will not be
prohibited from owning less than five (5%) percent of any publicly traded
corporation, whether or not such corporation is in a Competing Business.
(f)Reasonable and Continuing Obligations. Executive agrees that Executive's
obligations under this Section 3 are obligations which will continue beyond the
Termination Date and that such obligations are reasonable and necessary to
protect the Company's legitimate business interests. The Company in addition
shall have the right to take such other action as the Company deems necessary or
appropriate to compel compliance with the provisions of this Section 3,
including but not limited to withholding or recovering any future or past
payments made to Executive under Section 2.
(g)Remedy for Breach. Executive agrees that the remedies at law of the Company
for any actual or threatened breach by Executive of the covenants in this
Section 3 would be inadequate and that the Company shall be entitled to specific
performance of the covenants in this Section 3, including entry of an ex parte,
temporary restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this Section 3, or both, or
other appropriate judicial remedy, writ or order, in addition to any damages and
legal expenses which the Company may be legally entitled to recover. Executive
acknowledges and agrees that the covenants in this Section 3 shall be construed
as agreements independent of any other provision of this Agreement or any other
agreement between the Company and Executive, and that the existence of any claim
or cause of action by Executive against the Company, whether predicated upon
this Agreement or any other agreement, shall not constitute a defense to the
enforcement by the Company of such covenants.


SECTION 4. SECTION 409A


(a)General. The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and the parties agree to
use their best efforts to achieve timely compliance with Section 409A of the
Code, and the Department of Treasury Regulations and other interpretive guidance
promulgated thereunder, including without limitation any such regulations or
other guidance that may be issued after the date of this Agreement
(collectively,"Section 409A"). Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that any compensation
or benefits payable or provided under this Agreement may be subject to Section
409A, the Company may adopt (without any obligation to do so or to indemnify
Executive for failure to do so) such limited amendments to this Agreement and
appropriate policies and procedures,




--------------------------------------------------------------------------------




including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (I) exempt the
compensation and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (2) comply with the requirements of Section
409A. No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements
of Section 409A from Executive or any other individual to the Company or any of
its affiliates, employees or agents.


(b)Separation from Service under 409A. Notwithstanding any provision to the
contrary in this Agreement:


(1)    No amount shall be payable pursuant to Section 2 unless the termination
of Executive's employment constitutes a "separation from service" within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations with
respect to the Company; and
(2)    If Executive is deemed at the time of their separation from service to be
a "specified employee" for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement (after taking into account all
exclusions applicable to such termination benefits under Section 409A) is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive's termination benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive's "separation from
service" with the Company (as such term is defined in the Department of Treasury
Regulations issued under Section 409A) or (ii) the date of Executive's death.
Upon the earlier of such dates, all payments deferred pursuant to this Section
4(b)(2) shall be paid in a lump sum to Executive, and any remaining payments due
under the Agreement shall be paid as otherwise provided herein; and
(3)    The determination of whether Executive is a "specified employee" for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of their
separation from service shall be made by the Company in accordance with the
terms of Section 409A and applicable guidance thereunder (including without
limitation Section 1.409A-1(i) of the Department of Treasury Regulations and any
successor provision thereto); and
(4)    For purposes of Section 409A, Executive's right to receive installment
payments pursuant to Section 2(b) shall be treated as a right to receive a
series of separate and distinct payments; and
(5)    The amount of any in-kind benefits provided in one year shall not affect
the amount of any in-kind benefits provided in any other year.
(c)Release. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments of "nonqualified deferred compensation" (within the
meaning of Section 409A) due under this Agreement as a result of Executive's
termination of employment are subject to Executive's execution and delivery of a
Release, (i) the Company shall deliver the Release to Executive within seven (7)
days following the Termination Date and (ii) if Executive fails to execute the
Release on or prior to the Release Expiration Date (as defined below) or timely
revokes their acceptance of the Release thereafter, Executive shall not be
entitled to any payments or benefits otherwise conditioned on the Release. For
purposes of this Section 4(c), "Release Expiration Date" shall mean the date
that is twenty-one (21) days following the date upon which the Company timely
delivers the Release to Executive, or, in the event that Executive's termination
of employment is "in connection with an exit incentive or other employment
termination program" (as such phrase is defined in the Age Discrimination in
Employment Act of 1967, as amended),




--------------------------------------------------------------------------------




the date that is forty-five (45) days following such delivery date. To the
extent that any payments of nonqualified deferred compensation (within the
meaning of Section 409A) due under this Agreement as a result of Executive's
termination of employment are delayed pursuant to this Section 4(c). such
amounts shall be paid in a lump sum on the first payroll date to occur on or
after the 60th day following the date of Executive's termination of employment,
provided that Executive executes and does not revoke the Release prior to such
60th day (and any applicable revocation period has expired).


SECTION 5. MISCELLANEOUS


(a)Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to:
RANPAK CORP.
P.O. Box 8004 7990 Auburn Road
Concord Township, OH 44077
Notices and communications to Executive shall be sent to: Michele Smolin
2433 Derbyshire Court Cleveland Heights, OH 44106


or such address as may be reflected on the current books and records of the
Company.


(b)No Waiver. No failure by either the Company or Executive at any time to give
notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.


(c)Ohio Law. This Agreement shall be governed by Ohio law without reference to
the choice of law principles thereof or any other jurisdiction. Any litigation
that may be brought by either the Company or Executive involving the enforcement
of this Agreement or any rights, duties, or obligations under this Agreement,
shall be brought exclusively in an Ohio state court or United States District
Court located in the Northern District in the State of Ohio.


(d)Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor in interest to the Company or any segment of such
business. The Company may assign this Agreement to any Affiliate or successor,
and no such assignment shall be treated as a termination of Executive's
employment. Executive's rights and obligations under this Agreement are personal
and shall not be assigned or transferred.


(e)Other Agreements. This Agreement replaces and merges any and all previous
agreements and understandings regarding all the terms and conditions of
Executive's employment relationship with the Company, and this Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.
(f)Amendment. No amendment to this Agreement shall be effective unless it is in
writing and signed by the Company and by Executive.
(g)Invalidity. If any part of this Agreement is held by a court of competent
jurisdiction to be invalid or otherwise unenforceable, the remaining part shall
be unaffected and shall continue in full force and effect, and the invalid or
otherwise unenforceable part shall be deemed not to be part of this Agreement.






--------------------------------------------------------------------------------




(h)Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce their or its respective rights
under this Agreement, each party shall pay its own costs and expenses incurred
in connection with such litigation.


(i)Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement, any federal, state, local or foreign withholding
or other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.


[The remainder of this page is intentionally left blank.]


















































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have executed this Severance and
Non-Competition Agreement in multiple originals effective as of the date first
above written.




RANPAK CORP.    EXECUTIVE






/s/ James M. English
 
/s/ Michele Smolin
Name: James M. English
 
Michele Smolin











































































Signature Page to Smolin Severance and Non-Compete Agreement






